DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   09/09/2021. 
Claims 1-10 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with L. Roman Rachuba on 11/05/2021.
The application has been amended as follows: 
Please Replace claim 1 with -- “An in-vehicle electronic device comprising:
one or more processors configured to:
acquire, from an acceleration sensor, one or more measured acceleration values of a vehicle;
estimate a cognitive load of a driver of the vehicle based on the one or more measured acceleration values;

 when the estimated cognitive load of the driver is not greater than the threshold value, execute the speech dialogue with the driver at a second response time, wherein 
the speech dialogue corresponds to a voice service that receives user speech captured by a microphone and controls a speaker to output audio, 
the first response time and the second response time correspond to a time from the end of the driver's speech to the start of speech of the in-vehicle electronic device,
the first response time is longer than the second response time, and 
the cognitive load of the driver is due to the first response time and the second response time 

Please Replace claim 7 with -- “A non-transitory computer-readable medium storing computer program code that, when executed by a processor, causes the processor to:
acquire, from an acceleration sensor, one or more measured acceleration values of a vehicle;
estimate a cognitive load of a driver of the vehicle based on the one or more measured acceleration values;
when the estimated cognitive load of the driver is greater than a threshold value, execute a speech dialogue with the driver of the vehicle at a first response time while the cognitive load of the driver remains above the threshold level; and

the speech dialogue corresponds to a voice service that receives user speech captured by a microphone and controls a speaker to output audio, 
the first response time and the second response time correspond to a time from the end of the driver's speech to the start of speech of the in-vehicle electronic device, 
the first response time is longer than the second response time, and 
the cognitive load of the driver is due to the first response time and the second response time 

Please Replace claim 8 with --“A method of controlling an in-vehicle electronic device, the method comprising:
acquiring, from an acceleration sensor, one or more measured acceleration values of a vehicle;
estimating a cognitive load of a driver of the vehicle based on the one or more measured acceleration values;



the first response time and the second response time correspond to a time from the end of the driver's speech to the start of speech of the in-vehicle electronic device, 
the first response time is longer than the second response time,
the executing of the speech dialogue with the driver at the first response time is executed while the cognitive load of the driver remains above a threshold level during a first period,
the executing of the speech dialogue with the driver at the second response time is executed during a second period while the cognitive load of the driver is not greater than the threshold level, the second period being different from the first period, and
the cognitive load of the driver is due to the first response time and the second response time 

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Puranik teaches a method and system of controlling an interaction between a driver and a vehicle infotainment system. This includes the ability to measure acceleration of a vehicle, estimate a cognitive load of a driver, and either provide or pause a speech dialogue output from the system based upon the driving 
Placke, however, teaches the output of speech dialogue after a longer period of time while the cognitive load of a driver is above a threshold value, and a shorter period of time when the driver is not under a higher level of stress. However, Placke does not teach or make obvious the consideration of how the cognitive load of the driver is impacted by the speed with which the speech dialogue is output by the system.
Neither Puranik nor Placke, either alone or in combination, teaches or makes obvious the use of different response times of a dialogue system to output speech to a driver, where the response times are chosen based on an estimated cognitive load of the driver, and where the specific response times of the system additionally contribute to the cognitive load of the driver. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659